             Case 4:19-mj-07189-N/A-LAB Document 9 Filed 02/27/19 Page 1 of 1



                                    MAGISTRATE JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
U.S. Magistrate Judge: Jacqueline M.
                                                   Date: February 27, 2019
Rateau
USA v. Ammon Joseph Ross Williams (not
                                                   Case Number: 19-07189MJ-001
present)

U.S. Attorney: Sarah Houston (duty)
Interpreter: Juan Radillo                           Language: Spanish
Material Witness(es)
1 - Julio Cesar Soto-Perez; 2 - Juan Rafael-Linares
Material Witness(es) state true name(s) to be
1 - SAME; 2 - SAME
Material Witness(es): ☒ Present             ☒ Custody


INITIAL APPEARANCE – MATERIAL WITNESS(ES)
☒ Complaint Filed                           Date of Arrest: February 26, 2019
☒ An Attorney is appointed to represent the material witness(es).
☒ Upon questioning of the alleged material witness(es), the Court finds that they are not citizens of
   the United States.
☒ Material Witness(es) shall be temporarily detained in the custody of the United States Marshal
   pursuant to ☒ 18§ 3142(f)           ☐ 18§ 3142(d)
        IT IS ORDERED: within 48 hours of this Order*, that the United States Attorney shall
schedule a date and time within 30 days of this Order for videotaping of the material witnesses and
shall file within 48 hours of this Order* notice of the date and time of said taping and the name of
each material witness to be videotaped. *IN THE CASE OF A JUVENILE MATERIAL WITNESS,
WITHIN 24 HOURS OF THIS ORDER.
        IT IS ORDERED that counsel raising objections during the video depositions must (1) note the
time and place on the videotape wherein the objection arose, (2) raise the objection before the district
court in a short pleading filed no later than the deadline for the filing of Motions in the matter, (3) be
prepared to roll the videotape at the exact point of any/all objections at the Motions hearing.
OTHER: Notice filed setting material witness video depositions for 3/25/2019 ay 1:00 PM.


Recorded By Courtsmart                                                              MW IA         00 min
Deputy Clerk Amanda Smith
                                                                                    Start: 1:21 PM
                                                                                    Stop: 1:24 PM
